Title: From Alexander Hamilton to John Wilkins, Jr., 8 March 1800
From: Hamilton, Alexander
To: Wilkins, John, Jr.


          
            Sir,
            N York March 8 1800
          
          Captain B. Shaumberg has been recommended as by General Wilkinson as Brigade Quarter Master, and he has been had provisionally appointed to the Office by the approbation of the Secretary of War.
          It is therefore hoped that he may the appointment may receive your sanction—you will inform be pleased to communicate your decision to General Wilkinson & myself—
          Mr. Wilkins Qr Mr General—
        